USCA11 Case: 16-10128      Date Filed: 12/02/2020   Page: 1 of 2



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 16-10128
                             ________________________

                     D.C. Docket No. 3:14-cr-00046-CAR-CHW-1



UNITED STATES OF AMERICA,


                                                     Plaintiff-Appellee,

versus

ERICKSON MEKO CAMPBELL,

                                                     Defendant - Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

Before WILLIAM PRYOR, Chief Judge, WILSON, MARTIN, JORDAN,
ROSENBAUM, JILL PRYOR, NEWSOM, BRANCH, GRANT, LUCK, LAGOA,
and BRASHER, Circuit Judges.

         A petition for rehearing having been filed and a member of this Court in

active service having requested a poll on whether this case should be reheard
          USCA11 Case: 16-10128      Date Filed: 12/02/2020    Page: 2 of 2



en banc, and a majority of the judges of this Court in active service who are not

disqualified having voted in favor of granting rehearing en banc, IT IS ORDERED

that this case will be reheard en banc. The panel’s opinion is VACATED.